DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph F. Oriti, Reg. No. 47,835 on 9/8/2021.
The application has been amended as follows:
IN THE CLAIMS:
Claim 9, line 19, “similar” has been replaced with – correlated–.
Claim 9, line 21, “similar” has been replaced with – correlated–.
Claim 11, line 3, “similar” has been replaced with – correlated–.
Claim 12, line 4, “similar” has been replaced with – correlated–.
Claim 12, line 7, “similar” has been replaced with – correlated–.
Claim 13, line 7, “similar” has been replaced with – correlated–.
Claim 14, line 3, “similar” has been replaced with – correlated–.
Claim 14, line 5, “similar” has been replaced with – correlated–.
Claim 28, line 14, “similar” has been replaced with – correlated–.
Claim 28, line 16, “similar” has been replaced with – correlated–.
Claim 30, line 4, “similar” has been replaced with – correlated–.
Claim 31, line 4, “similar” has been replaced with – correlated–.
Claim 31, line 7, “similar” has been replaced with – correlated–.
Claim 32, line 7, “similar” has been replaced with – correlated–.
Claim 33, line 3, “similar” has been replaced with – correlated–.
Claim 33, line 5, “similar” has been replaced with – correlated–.
Claim 45, line 16, “similar” has been replaced with – correlated–.
Claim 45, line 18, “similar” has been replaced with – correlated–.
Claim 47, line 5, “similar” has been replaced with – correlated–.
Claim 48, line 5, “similar” has been replaced with – correlated–.
Claim 48, line 8, “similar” has been replaced with – correlated–.

Claim 50, line 5, “similar” has been replaced with – correlated–.
Claim 50, line 7, “similar” has been replaced with – correlated–.
Allowable Subject Matter
Claims 1-55 are allowed. Specifically, the independent claims 1, 9, 21, 28, 38 and 45 are allowed over the prior arts. The dependent claims 2-8, 10-20, 22-27, 29-37, 39-44, and 46-54 are allowed due to their dependencies to the said independent claims 1, 9, 21, 28, 38 and 45, respectively.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts fail to teach or reasonably suggest a system, comprising a server configured to:
record the acoustic data, notification, a current day of the week and a time of day at which the acoustic data and the notification were received; determine the amount of time between receiving the acoustic data and the notification from the load control device; based on the determination, compare the recorded acoustic data and notification with one or more previous recordings; based on the comparison, determine a pattern; based on the pattern, associate a corresponding action with the acoustic data, wherein the corresponding action generates the notification from the load control device; and transmit a control command to carry out the corresponding action in response to receiving subsequent acoustic data, in combination with other limitations in the claim.
Regarding claim 9, the prior arts fail to teach or reasonably suggest a system, comprising a server configured to:

store the second data representing the second acoustic sound, the second command, and the second time at which the second acoustic sound occurred; 
determine if the first and second acoustic sounds are correlated; 
determine if the first and second commands are the same; and 
based on a determination that the first and second acoustic sounds are correlated and a determination that the first and second commands are the same, store a validated command as associated with a validated acoustic sound, wherein the validated command represents the first and second commands, and the validated acoustic sound represents the first and second acoustic sounds, in combination with other limitations in the claim.
Regarding claim 21, the prior arts fail to teach or reasonably suggest a method comprising:
recording a day of the week and a time of day at which the acoustic data was received; 
recording a day of the week and a time of day at which the notification was received; 
determining an amount of time between receipt of the acoustic data and receipt of the notification; 
based on the determination, comparing the recorded acoustic data and notification with one or more previous recordings; 
based on the comparison, determining a pattern; based on the pattern, associating a corresponding action with the acoustic data, wherein the corresponding action generates the notification; and Page 6 of 1.5DOCKET NO.: 2016-00136-P2 CT1PATENT Application No.: 16/906,011 Notice of Allowance Dated: June 14, 2021 
in combination with other limitations in the claim.
Regarding claim 28, the prior arts fail to teach or reasonably suggest a method comprising:
storing the first data representing the first acoustic sound, the first command, and the first time at which the first acoustic sound occurred;
storing the second data representing the second acoustic sound, the second command, and the second time at which the second acoustic sound occurred; Page 7 of 15DOCKET NO.: 2016-00136-P2 CT1PATENT Application No.: 16/906,011 Notice of Allowance Dated: June 14, 2021 
determining if the first acoustic sound and the second acoustic sound are correlated; 
determine if the first command and the second command are the same; and 
based on a determination that the first and second acoustic sounds are similar and a determination that the first and second commands are the same, storing a validated command as associated with a validated acoustic sound, wherein the validated command represents the first and second commands, and the validated acoustic sound represents the first and second acoustic sounds, in combination with other limitations in the claim.
Regarding claim 38, this claim has substantially the same subject matter as that in claim 21. Therefore, claim 38 is allowed under the same rationale as claim 21 above.
Regarding claim 45, this claim has substantially the same subject matter as that in claim 28. Therefore, claim 45 is allowed under the same rationale as claim 28 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gardner (US 2017/0069324 A1), discloses a system that receives a user voice command and interprets the command in light of previously received trigger input (Fig. 4).
Sun (US 2016/0323977 A1), discloses a system that receives a user voice command and interprets the command and controls lightings via a cloud server (Figs. 5-6).
Mullet (US 2014/0376747 A1), discloses a system that receives a user voice command and interprets the command in light of trigger words and controls lightings (Abstract).
Hwang (US 2014/0376747 A1), discloses a system that receives a sound input and compare and identify a sound model similar to the input from a client database and interprets the input sound based on confidence level (Figs. 4-6).
Fritz (US 2018/0182380 A1), discloses a system that receives a verbal input and identifies pattern for message intent, determines timestamps (Figs. 5-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844